Beasley, Judge.
Upon certiorari, the judgment affirming the trial court in Emmons v. Burkett, 179 Ga. App. 838 (1) (348 SE2d 323) (1986) has been reversed and the case remanded by the Supreme Court in Emmons v. Burkett, 256 Ga. 855 (353 SE2d 908) (1987), for further consideration consistent with the new “rebuttable presumption” rule adopted in lieu of the previously governing “absolute bar rule” for collateralized debt recovery. Accordingly, our former judgment is vacated.
1. Upon consideration of the proof submitted on motion for summary judgment there is evidence of the fair and reasonable value of the collateral which was sold and that its value was less than 1 percent of the entire debt. Thus, summary judgment was correctly denied and the issues as to whether the creditor overcame the rebutta-ble presumption that the value of the collateral is equal to the indebtedness, and as to the amount the debtor should receive credit for, are left for jury determination.
2. Because the Supreme Court did not disturb Division 2 of our former opinion, that division is readopted and incorporated herein by reference.

Judgment affirmed.


Deen, P. J., and Benham, J., concur.